Name: 2007/2/EC,Euratom: Council Decision of 1 January 2007 appointing members of the Court of Auditors
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-01-04; 2008-01-08

 4.1.2007 EN Official Journal of the European Union L 1/5 COUNCIL DECISION of 1 January 2007 appointing members of the Court of Auditors (2007/2/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 247(1), (2) and (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(3) thereof, Having regard to the Act concerning the conditions of accession to the European Union of the Republic of Bulgaria and Romania and the adjustments to the Treaties on which the European Union is founded, and in particular Article 47 thereof, Having regard to the Opinions of the European Parliament, Whereas: In accordance with Article 47 of the said Act of Accession, the Court of Auditors should be enlarged by the appointment of two additional members for a term of office of six years, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members of the Court of Auditors for a period of six years with effect from the date of adoption of this Decision: Ms Nadezhda SANDOLOVA Mr Ovidiu ISPIR. Article 2 This Decision shall take effect on 1 January 2007. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 January 2007. For the Council The President F.-W. STEINMEIER